Citation Nr: 0625887	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-23 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to separate 10 percent ratings for tinnitus.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran had active duty from January 1987 to January 
1997.  She appealed to the Board of Veterans' Appeals (Board) 
from an April 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  


FINDING OF FACT

The veteran has a 10 percent rating for tinnitus, the maximum 
authorized under Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for assigning a schedular evaluation 
higher than 10 percent for tinnitus.  38 U.S.C.A. §1155 (West 
2002); 38 C.F.R. §4.87, Diagnostic Code 6260 (2005); Smith v. 
Nicholson, 451 F.3d 1344 (C.A. Fed., June 19, 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  But the U. S. Court of Appeals for Veterans Claims 
(CAVC) has held that the VCAA does not apply to a claim if 
resolution of the claim is based on statutory interpretation, 
rather than consideration of the factual evidence.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

In this case at hand the facts are not in dispute.  
Resolution of the veteran's appeal is dependent on 
interpretation of the regulations pertaining to the 
assignment of disability ratings for tinnitus.  And as will 
be shown below, tinnitus is perceived as unilateral or 
bilateral, the outcome of this appeal does not change.

Therefore, because no reasonable possibility exists that 
further notice or assistance would aid in substantiating this 
claim, any deficiencies of VCAA notice or assistance are 
rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 
15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).

Analysis

The record shows that a May 2002 rating decision granted 
service connection for tinnitus and assigned a 10 percent 
rating for the disability, effective from October 29, 2001, 
the date of receipt of the veteran's service connection 
claim.  A rating decision in April 2003 denied a separate 10 
percent rating for tinnitus in each ear.  The veteran 
disagreed and this appeal ensued.  

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in 
one ear, both ears, or in the head.  38 C.F.R. § 4.87, 
Diagnostic Code 6260, note 2 (2005).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the CAVC 
reversed a Board decision that found that, under pre-June 
2003 regulations, no more than a single 
10-percent rating could be provided for tinnitus, whether 
perceived as bilateral or unilateral.  The Court held that 
pre-1999 and pre-June 13, 2003, versions of Diagnostic Code 
6260 required that VA assign dual 10-percent ratings for 
"bilateral" tinnitus where it was perceived as affecting 
both ears.

VA appealed the CAVC's decision in Smith to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit).  
To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources based on court precedent that may ultimately be 
overturned on appeal, the Secretary of VA imposed a temporary 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 
10 percent was sought.

Recently, the Federal Circuit reversed the CAVC's decision in 
Smith and affirmed VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10-percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral.  Smith v. Nicholson, 451 F.3d 1344 (C.A. Fed., 
June 19, 2006).  Citing Supreme Court precedent, the Federal 
Circuit explained that an agency's interpretation of its own 
regulations was entitled to substantial deference by the 
courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Finding 
there was a lack of evidence in the record suggesting that 
VA's interpretation of Diagnostic Code 6260 was plainly 
erroneous or inconsistent with the regulations, the Federal 
Circuit concluded the CAVC erred in not deferring to VA's 
interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary of VA rescinded the temporary stay that had been 
imposed on all claims affected by Smith, and directed the 
Board to resume adjudication of these claims consistent with 
VA's longstanding interpretation that a single 10-percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.  

The net result of all of this is that the version of 
Diagnostic Code 6260 in effect prior to June 2003 precludes 
an evaluation higher than 10-percent for tinnitus.  
Therefore, the veteran's claim for separate 10 percent 
ratings for each ear for his tinnitus must be denied under 
both the new and old versions of this regulation.  And as the 
disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

The claim for separate 10 percent ratings for tinnitus is 
denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


